In his motion for rehearing appellant contends that he was entitled to have the jury instructed in the language of his Requested Charge No. 5 as follows: "You are instructed that you will not discuss or refer to in this case, the fact that the defendant has not testified as the law will not permit such discussion or reference thereto."
There is nothing in the record to show that the requested instruction was submitted to the court before he gave his main charge to the jury.
We quote from 4 Tex. Jur., p. 78, Section 49, as follows: "In order that the action of the trial court thereon may be reviewed on appeal it should affirmatively appear that special charges were submitted before the main charge was read to the jury and before the beginning of the argument."
In support of the text many authorities are cited, among them being Welch v. State, 294 S.W. 1110; Watson v. State,292 S.W. 900; Harris v. State, 248 S.W. 54.
Giving effect to the announcement of the decisions, we are constrained to hold that error is not presented.
The motion for rehearing is overruled.